Case 1:20-cr-20175-JEM Document 64 Entered on FLSD Docket 06/16/2020 Page 1 of JA
                                                                               6


                                                                       Jun 16, 2020




        20-20175-CR-MARTINEZ/OTAZO-REYES
Case 1:20-cr-20175-JEM Document 64 Entered on FLSD Docket 06/16/2020 Page 2 of 6
Case 1:20-cr-20175-JEM Document 64 Entered on FLSD Docket 06/16/2020 Page 3 of 6
Case 1:20-cr-20175-JEM Document 64 Entered on FLSD Docket 06/16/2020 Page 4 of 6
Case 1:20-cr-20175-JEM Document 64 Entered on FLSD Docket 06/16/2020 Page 5 of 6
Case 1:20-cr-20175-JEM Document 64 Entered on FLSD Docket 06/16/2020 Page 6 of 6
